United States Court of Appeals
                                                                              Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS I L E D
                                               F
                   FOR THE FIFTH CIRCUIT     August 18, 2009

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 08-50946
                             Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

LAWRENCE WESTBROOK,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:08-CR-57-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Lawrence Westbrook has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Westbrook has filed a response. Our independent review
of the record, counsel’s brief, and Westbrook’s response discloses no nonfrivolous
issue for appeal.    Accordingly, counsel’s motion for leave to withdraw is




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                              No. 08-50946

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                   2